DETAILED ACTION
Claims 21- 41 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent 10,528,118 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to substantially the same subject matter involving to selectively enable the second multiprocessor based on the utilization level of the first multiprocessor. 
Instant Application
U.S Patent 10,528,118 B2
21. A graphics processor, comprising: a first streaming multiprocessor and a second streaming multiprocessor; the first 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-41.are rejected under 35 U.S.C. 103 as being unpatentable over Kaburlasos et al (US Publication 2016/0054782 A1), in view of Kim et al (US Publication 2016/0004569 A1). 
Kaburlasos discloses a graphics processor [Figs. 5 and/or 11], comprising: 
a first streaming multiprocessor [sub-core 550A] and a second streaming multiprocessor [sub-core 560A]; 
the first streaming multiprocessor comprising first set of processing clusters [EUs 552A] and a first state accumulator [0117: per thread architectural state is maintained in the ARF 626, while data used during thread execution is stored in the GRF 624. The execution state of each thread, including the instruction pointers for each thread, can be held in thread-specific registers in the ARF 626]; 
the second streaming multiprocessor comprising a second set of processing clusters [EUs 562A] and a second state accumulator [0117: per thread architectural state is maintained in the ARF 626, while data used during thread execution is stored in the GRF 624. The execution state of each thread, including the instruction pointers for each thread, can be held in thread-specific registers in the ARF 626.]; a processing resource to: 
dispatch a first workload to the first set of processing clusters [Fig. 17, dispatch the workload to the number of enabled execution units (before step 1702 and 1704 of the flow chart in figure 17) ]; 
detect a full operating state of the first set of processing clusters [0127-0129: select a number of EUs to activate or deactivate during the next decision window based on both peak][Fig. 17: step 1704, determining peak utilization exceeds threshold], and
0128: At block 1702 the power controller analyzes peak utilization and determines, as shown at block 1704, whether peak utilization has exceeded a determined threshold…the power controller can enable all EUs, as shown at block 1710.][0127][0129][0148][0149].
However, Kaburlasos does not explicitly disclose the following: 
(1) replay the state information from the first state accumulator to the second state accumulator ; and
(2) cease to dispatch operations from the first workload to the second set of processing clusters when a utilization level of the first set of processing clusters falls below a threshold.
In the same field, Kim discloses: 
 (1) replay the state information from the first state accumulator to the second state accumulator [0055: Task migration may refer to an activity of moving dynamic and static data of a task to a different memory or processor so that the task may continue its execution after movement of the task to a designated one of the cores.]; and
 (2) cease to dispatch operations from the first workload to the second set of processing clusters when a utilization level of the first set of processing clusters falls below a threshold [0114: The scheduler module 730 may also be configured to migrate, when the load of a task executing on one core of the first operational unit 710 falls below the threshold load level value, the task to one core of the second operational unit 720.].

Additionally, Kim discloses in response to the detection of a full operating state of the first set of processing clusters, to dispatch operations from the first workload to the second set of processing clusters [0114: The scheduler module 730 may be configured to migrate, when the load level of a task being executed on one core of the second operational unit 720 exceeds a threshold load level value, the task to one core of the first operational unit 710.].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kaburlasos and Kim together because they both directed to control task executions among multiprocessors. Kim’s disclosing of relaying the state information and cease to dispatch operations from the first workload to the second set of processing clusters when a utilization level of the first set of processing clusters falls below a threshold would allow Kaburlasos to increase the system’s integrity by dynamically balancing load and optimizing performance to achieve more power saving among the multiprocessors. 
Regarding claim 22, Kaburlasos discloses the graphics processor of claim 21, wherein: the first streaming multiprocessor comprises a first register file; and the second streaming multiprocessor comprises a second register file [0039, 0071, 0087-0089: Register file].

Regarding claim 24, Kim discloses the graphics processor of claim 21, wherein the processor is to: accumulate state information relating to the first workload executing on the first set of processing clusters in the first state accumulator; and accumulate state information relating to the second workload executing on the second set of processing clusters in the second state accumulator [0114: The scheduler module 730 may be configured to migrate, when the load level of a task being executed on one core of the second operational unit 720 exceeds a threshold load level value, the task to one core of the first operational unit 710. The scheduler module 730 may also be configured to migrate, when the load of a task executing on one core of the first operational unit 710 falls below the threshold load level value, the task to one core of the second operational unit 720.].
Regarding claim 25, Kim discloses the graphics processor of claim 24, wherein the processor is to: monitor the state information in the first state accumulator and the second state accumulator [0114: The scheduler module 730 may be configured to migrate, when the load level of a task being executed on one core of the second operational unit 720 exceeds a threshold load level value, the task to one core of the first operational unit 710. The scheduler module 730 may also be configured to migrate, when the load of a task executing on one core of the first operational unit 710 falls below the threshold load level value, the task to one core of the second operational unit 720.].

Regarding claim 27, Kaburlasos the graphics processor of claim 26, the processor to: detect when the capacity utilization parameter of the first set of processing clusters and the second set of processing clusters falls below a threshold, and in response, to: power off the second set of processing clusters; and dispatch the first workload to the first set of processing clusters [Fig. 17, dispatch the workload to the number of enabled execution units (before step 1702 and 1704 of the flow chart in figure 17) ].
Regarding claims 28-34, these claims are directed to method claims to implement steps in the graphic processor. Thus, these claims are rejected for the same reasons as set forth in claims 21 – 27 above. 
Regarding claims 35-41, these claims are directed to the non-transitory computer-readable medium to implement steps in the graphic processor. Thus, these claims are rejected for the same reasons as set forth in claims 21 – 27 above. 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuroda (US Publication 20160048199) discloses the electronic device 200 in Operating State A1 starts making a transition to Operating State B1 of high performance when the processing load of multi-core 20 becomes a predetermined threshold value A1 or more (for example, cores 21 to 24 operate at the maximum frequency and the utilization ratio of core 21 becomes 90% or more) [0086].
Ryu (US Publication 2013/0339771) discloses determines whether to enable or disable the first cores 250 included in the first cluster 200 in view of the number of threads to be processed and the idle time of each of enabled first cores 250. In addition, the control unit 400 determines whether to enable or disable the first cluster 200 and the second cluster 300 in view of the utilization of each of the enabled first cores 250. When disabling the first cluster 200 and enabling the second cluster 300, the control unit 400 enables a number of the second cores 350 equal to the number of the enabled first cores 250 [0048].
Houlihan et al (US Publication 2010/0174923 A1) discloses determining the configuration of processing cores for optimal power consumption may be carried out by determining whether a processing load has exceeded a current aggregate processing capacity for a duration of time not less than a core startup latency value; and incrementing the number of active processing cores in the configuration of processing cores for optimal power consumption if the processing load has exceeded the current aggregate processing capacity for the duration of time not less than the core startup latency value [0004].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/           Primary Examiner, Art Unit 2187